DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2. 	The formal drawings filed on 11/30/2020 are acceptable.
Priority
3. 	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(e), through provisional application 62/942,950 filed 12/03/2019.
Information Disclosure Statement
4.	The Information Disclosure Statement filed on 11/30/2020 has been considered.
Election/Restrictions 
5.	Applicant’s election of Species 2 (claims 12-19) in the reply filed on 5/10/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

7.	Claim10-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The recitation of claim 10 calling for, “… exposing … to a flux of ions under conditions such that the ions implant …” not only lacks proper antecedent basis but is also vague and/or confusing. For examination purposes it will be assumed to read “… exposing … to a flux of ions using ion implantation …” 

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claim(s) 10-12, insofar as understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cremoux et al. (“Cremoux”) USPAT 5,232,867
Cremoux discloses in Figs. 1-8 a method for fabricating a planar photodetector, the method comprising: removing a portion of a protection layer (element 6, Figs. 1-4) formed on a surface of a semiconductor heterostructure comprising an n-type or a p-type top contact layer (element 5, cols. 2 and 3, lines 66-68 and 35-38 respectively), a barrier layer (element 4, lines 64-65) under the top contact layer, and an absorber layer (element 3) under the barrier layer, to define an implantation window in the protection layer through which a portion of the surface of the semiconductor heterostructure is exposed; and exposing the portion of the surface of the semiconductor heterostructure (Fig. 4) to a flux of ions under conditions such that the ions implant (col. 2, lines 8-10, 35-4 and 49-52) into the semiconductor heterostructure to form an isolation region comprising the implanted ions within the semiconductor heterostructure and surrounding an unexposed portion of the semiconductor heterostructure (Figs. 3, 4, 7 and 8). 
Re claim 11, Cremoux discloses forming the semiconductor heterostructure on a surface of a substrate and forming the protection layer on the surface of the semiconductor heterostructure.
Re claim 12, Cremoux discloses (col. 3, lines 35-38) wherein the top contact layer is n-type and the absorber layer is n-type or the top contact layer is p-type and the absorber layer is n-type.
Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claim(s) 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cremoux in view of Klipstein (“Klipstein”) US PG-Pub 2018/0019269.
Cremoux teaches the method for fabricating a planar photodetector as recited in the claim. The difference between Cremoux and the present claim is the recited type II superlattice absorber. 
Klipstein discloses the advantages of employing  II superlattice absorber (¶¶[0049, 0133 and 0138]).  
Klipstein's teachings could be incorporated with Cremoux's device which would result in the claimed invention. The motivation to combine Klipstein's teachings would be to suppress/limit dark current (¶¶[0133, 0138 and 0172]). Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate Klipstein's teachings to arrive at the claimed invention.

Re claim 14, Klipstein discloses wherein the type II superlattice is an InAs/GaSb  (¶¶ [0164-0165]).	
Re claim 15, Klipstein discloses wherein the top contact layer and the barrier layer are each a superlattice (¶¶[0046 and 0049]).
Re claim 16, Klipstein discloses wherein an isolation region extends from the surface of the semiconductor heterostructure through the top contact layer (element CL, Fig. 5H), through the barrier layer (element BL1, Fig. 5H), and partially through the absorber layer (element PAL1, Fig. 5H and ¶[0169]). 	
Re claim 17, Klipstein/Cremoux discloses wherein the planar photodetector is one of an array of planar photodetectors, wherein each planar photodetector in the array is isolated from adjacent planar photodetectors by its isolation region (Figs. 7 and 5 of Cremoux and Klipstein respectively).
Re claim 18, Klipstein discloses wherein the absorber layer is an InAs/GaSb	
superlattice (¶¶[0164-0165]), the top contact layer and the barrier layer are each a superlattice (¶¶[0046 and 0049]), and the isolation region extends from the surface of the semiconductor heterostructure through the top contact layer (element CL, Fig. 5H), through the barrier layer (element BL1, Fig. 5H), and partially through the absorber layer (element PAL1, Fig. 5H). 
12.	Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cremoux in view of Klipstein and in further view of Yanson et al. (“Yanson”) US PG-Pub 2007/0246701.
The combined referenced of Cremoux and Klipstein teaches the method for fabricating a planar photodetector as recited in the claim. The difference between the combined references and the present claim is the recited annealing. 
Yanson teaches the advantages of employing  annealing (¶[0078]).  
Yanson's teachings could be incorporated with the combined references which would result in the claimed invention. The motivation to combine Yanson's teachings would be to suppress any band gap shift (¶[0078]). Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate Yanson's teachings to arrive at the claimed invention.
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Iguchi et al., to US PG-Pub 2014/0197373 discloses an infrared device using a type II (InAs/GaSb) MQW.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED N SEFER/Primary Examiner, Art Unit 2893